       Case 1-18-47256-cec             Doc 118       Filed 02/21/20   Entered 02/21/20 11:17:02




Mark Frankel                                                      Presentment Date and Time:
Backenroth Frankel & Krinsky, LLP                                 March 9, 2020 10:00 a.m.
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                    Chapter 11
         4921 12th Avenue, LLC,                                          Case No. 18-47256 (CEC)

                                    Debtors.
----------------------------------------------------------x
                                       NOTICE OF PRESENTMENT

        PLEASE TAKE NOTICE, PLEASE TAKE NOTICE that upon the hearing held on
January 22, 2020, the undersigned will present the attached proposed order to the Honorable Carla
E. Craig, United States Bankruptcy Judge, for signature on March 9, 2020, at 12:00 p.m.
        PLEASE TAKE FURTHER NOTICE that unless a written objection to the proposed order,
with proof of service, is filed with the Clerk of the Court and a courtesy copy is delivered to the
Bankruptcy Judge's chambers at least three days before the date of presentment, there will not be a
hearing and the order may be signed.
        PLEASE TAKE FURTHER NOTICE that if a written objection is timely filed, the Court
will conduct a hearing on March 18, 2020 2:30 p.m. at the United States Bankruptcy Court 271
Cadman Plaza East, Brooklyn, New York. The moving and objecting parties are required to attend
the hearing, and failure to attend in person or by counsel may result in relief being granted or
denied upon default.
        PLEASE TAKE FURTHER NOTICE that the ECF docket number to which the filing
relates shall be included in the upper right-hand corner of the caption of all objections.
Dated: New York, New York
        February 21, 2020
                                               BACKENROTH FRANKEL & KRINSKY, LLP
                                               Attorneys for Plan Administrator

                                                     By: s/Mark A. Frankel
                                                            800 Third Avenue
                                                            New York, New York 10022
                                                            (212) 593-1100
      Case 1-18-47256-cec             Doc 118       Filed 02/21/20     Entered 02/21/20 11:17:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                Chapter 11

        4921 12th Avenue, LLC                                        Case no. 18-47256

                                    Debtor.
--------------------------------------------------------x

                                         WRIT OF ASSISTANCE

                 Upon the motion of Mark Frankel as plan administrator (“Plan Administrator”)

for the entry of an order under sections 105, 1127 and or 1142 of the Bankruptcy Code

authorizing, among other things, the Plan Administrator of the confirmed plan in the case of

4921 12th Avenue, LLC’s to remove the occupants of the ground floor commercial space at the

Debtor’s property at 4921 12th Avenue, Brooklyn, New York (“Property”) through a writ of

assistance directing the United States Marshals Service (U.S. Marshal) to accompany the Plan

Administrator’s representative to effectuate turnover of the Property pursuant to Rule 70 of the

Federal Rules of Civil Procedure; and upon the hearing held on January 22, 2020, and after due

deliberation and sufficient cause shown therefore, it is

                 ORDERED, that, effective immediately, the US Marshal is authorized and

directed to assist the Plan Administrator and to take any and all necessary actions, including but

not limited to the use of reasonable force to enter and remain on the Property in order to (i) evict

the ground floor tenant and any other ground floor occupants of the ground floor of the Property-

(ii) remove any and all personal property of the ground floor tenant and/or occupant from the
     Case 1-18-47256-cec            Doc 118   Filed 02/21/20     Entered 02/21/20 11:17:02




ground floor of the Property and (iii) deliver possession of the Property to the Plan

Administrator; and, it is further

                ORDERED, that the Plan Administrator on whose behalf the Court issues this

Order, will act as substitute custodian of any and all property seized pursuant to this Order and

shall hold harmless any and all of the Law Enforcement Agencies utilized in the enforcement of

this Order and the Eviction Order, and their employees from any and all claims, asserted in any

court or tribunal, arising from any acts, incidents, or occurrences in connection with the eviction

of and seizure and possess ion of the-property, including third-party claims; and, it is further

                ORDERED, that the Plan Administrator on whose behalf the Court issues this

Order will account completely for all personal property and effects seized and removed pursuant

to this Order and the Eviction Order and shall compile a written inventory of all such property

and shall provide a copy to such any and all of the Law Enforcement Agencies utilized in the

enforcement of this Order and the Eviction Order, who shall include a copy with his return to the

Court; and, it is further

                ORDERED, that anyone interfering with the execution of this Order is subject to

arrest by the U.S. Marshal or any other of the Law Enforcement Agencies utilized in the

enforcement of this Order and and/or its representative;




                                                  2
